Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts made available, including Schwartz et al. (2002/0189341) (hereinafter Schwartz) fail to teach or fairly suggest the claimed invention. Schwartz teaches a consumption meter (10) arranged to measure a flow rate of a fluid, the consumption meter comprising a tube (19) with a through-going opening (22) for passage of the fluid between an inlet (23) and an outlet (24); multiple individual flow meters (12, 14) arranged at the tube to generate a signal indicative a sub-flow rate of the fluid; and a first control circuit (11, 13) comprising a communication interface arranged for receiving the signal indicative of the sub-flow rate from each of the multiple flowmeters, and being arranged to generate a signal indicative of the flow rate of the fluid according to the received sub-flow rates, each of the multiple individual flow meters comprising a flow meter housing (15, 17) arranged at the tube. Schwartz does not teach first and second ultrasonic transducers arranged in the flow meter housing for transmitting and receiving ultrasonic signals propagating through the fluid; a second control circuit arranged for operating the first and second ultrasonic transducers and being arranged to generate the signal indicative of the sub-flow rate of the fluid accordingly and a communication interface arranged for transmitting the signal indicative of the sub-flow rate to the first control circuit, wherein the flow meters are arranged on the same longitudinal section of the tube or on at least overlapping longitudinal sections of the tube..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/92022